         Case 1:19-cv-06275-PAE Document 26 Filed 03/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICHARD J. LAGUNA,

                                      Plaintiff,                   19 Civ. 6275 (PAE) (DCF)
                       -v-
                                                                     OPINION & ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On July 8, 2019, plaintiff Richard Laguna filed this action, seeking review of the final

decision of defendant, the Commissioner of Social Security (“Commissioner”). Dkt. 1. That

decision denied Laguna Supplemental Security Income (“SSI”) benefits under the Social

Security Act. Dkt. 1-1. On March 16, 2020, Laguna filed a motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c), reversing the Commissioner’s

decision, or, in the alternative, remanding for further administrative proceedings. Dkt. 16. On

July 23, 2020, the Commissioner filed a cross-motion for judgment on the pleadings under Rule

12(c), affirming the Commissioner’s decision. Dkt. 22.

       Before the Court is the March 8, 2021 Report and Recommendation of the Honorable

Debra C. Freeman, United States Magistrate Judge. Dkt. 25 (“Report”). The Report

recommends that the Court grant Laguna’s motion to remand for further proceedings and deny

the Commissioner’s cross-motion. See Report at 2. The Report further recommends that, upon

remand, the ALJ be directed:

       (1)     to reconsider the weight that should be assigned to the medical opinion of
               Dr. Mazumdar, Plaintiff’s treating physician, under the treating physician
               rule; and,
          Case 1:19-cv-06275-PAE Document 26 Filed 03/23/21 Page 2 of 3




               (a)     before potentially re-assigning Dr. Mazumdar’s opinion less than
                       controlling weight, to seek clarification from Dr. Mazumdar as to
                       the bases of her opinion, including any part of her opinion that the
                       ALJ may perceive as inconsistent with either the clinical evidence
                       in the Record or the opinions of other medical professionals;

               (b)     before potentially re-assigning Dr. Mazumdar’s opinion greater
                       weight than the opinions of the consultant examiners, to seek
                       clarification and updates from the consultants regarding their
                       opinions as to the extent of Plaintiff’s functional limitations; and

               (c)     to set out good reasons for any continued discounting of Dr.
                       Mazumdar’s opinion regarding Plaintiff’s exertional and non-
                       exertional limitations;

       (2)     to re-evaluate Plaintiff’s subjective complaints regarding his symptoms, in
               light of the medical record and in accordance with the factors set out in 20
               C.F.R. §§ 404.1529(c)(3)(i)-(vii), with particular focus on his complaints
               about the combined effect of his physical and mental impairments
               (particularly, his diagnoses of depression, chronic pain, and CRPS), and
               then set out her reasoning as to the extent of any functional limitations
               resulting from such symptoms; and

       (3)     upon reweighing the opinion evidence and re-evaluating Plaintiff’s
               subjective complaints, to reconsider Plaintiff’s RFC, and, if necessary, to
               recall the VE for additional testimony to evaluate whether Plaintiff’s
               reassessed RFC would preclude employment for Plaintiff during the
               relevant period.

Id. at 76–77. The Report also stated that the parties were required to file any objections within

14 days from the date of service of the Report. Id. at 77. To date, the Court has received no

objections.

                                           DISCUSSION

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.


                                                   2
         Case 1:19-cv-06275-PAE Document 26 Filed 03/23/21 Page 3 of 3




Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. UPS, 262 F. Supp. 2d 163, 169 (S.D.N.Y.

2003). As no party has submitted objections to the Report, review for clear error is appropriate.

       Careful review of this particularly thorough and well-reasoned Report reveals no facial

error in its conclusions. The Report, which is incorporated by reference herein, is adopted

without modification. Laguna’s motion to remand for further proceedings is granted, and the

Commissioner’s cross-motion for judgment on the pleadings is denied.

       The parties’ failure to file written objections precludes appellate review of this decision.

See Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008); Small v. Sec’y of Health &

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

                                         CONCLUSION

       Laguna’s motion to remand for further proceedings is granted, and the Commissioner’s

cross-motion for judgment on the pleadings is denied. The Clerk of Court is respectfully

directed to terminate the motions pending at dockets 16 and 22 and close this case.



       SO ORDERED.
                                                              
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: March 23, 2021
       New York, New York




                                                 3
